Citation Nr: 0213406	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  96-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left ring finger 
disorder.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from January 1980 to May 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision in 
part of which the regional office (RO) denied entitlement to 
service connection for a right shoulder disorder, a left ring 
finger disorder, a skin rash, and a back disorder.


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied service 
connection for a right shoulder disorder, a left ring finger 
disorder, a skin rash, and a back disorder.

2.  The RO notified the appellant of the October 1995 rating 
decision by a letter dated October 31, 1995.

3.  On March 12, 1996, the appellant filed a notice of 
disagreement (NOD) concerning the October 1995 rating 
decision.

4.  On March 14, 1996, the RO issued a statement of the case 
(SOC) concerning the October 1995 rating decision which 
denied entitlement to service connection for a right shoulder 
disorder, a left ring finger disorder, a skin rash, and a 
back disorder.

5.  The VA Form 9 filed by the veteran on May 2, 1996, 
contains no assertions concerning errors of law or fact 
associated with the issues decided in the RO's October 1995 
rating decision; the veteran did not thereafter file a 
substantive appeal as to any of the issues decided in the 
October 1995 rating decision within 60 days of the SOC or 
within one year of the notice of that rating decision.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issues of entitlement to  service connection for a right 
shoulder disorder, a left ring finger disorder, a skin rash, 
or a back disorder.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (2001).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2001).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2001).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2001).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (2001).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2001).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  66 Fed. Reg. 53339 
(October 22, 2001) to be codified at 38 C.F.R. § 20.101(d).  
This is essentially similar to 38 C.F.R. § 20.203 (2001).

On October 31, 1995, the RO notified the veteran of its 
decision denying service connection for a right shoulder 
disorder, a left ring finger disorder, a skin rash, and a 
back disorder.  The veteran filed a timely NOD in March 1996.  
On March 14, 1996, the RO furnished him a SOC which addressed 
the same issues.  The RO advised him in an accompanying 
letter that to perfect his appeal he must file a substantive 
appeal within 60 days or within the remainder of the one-year 
period from the date of the letter notifying him of the 
action he had appealed.  On May 2, 1996, the veteran filed a 
VA Form 9 which contained no assertions of error of law or 
fact concerning the issues addressed in the statement of the 
case.  No other written communication from the veteran was 
received within 60 days of the SOC or within the year after 
the October 1995 notice of the rating decision was mailed 
which sufficed as a substantive appeal.

In a letter dated July 18, 2002, the Board informed the 
appellant that the substantive appeal received in May 1996 
did not allege specific errors of law or fact with respect to 
the issues of entitlement to service connection for a right 
shoulder disorder, a left ring finger disorder, a skin rash, 
or a back disorder.  The Board also informed the appellant 
that the substantive appeal may be inadequate.  The Board 
informed the appellant that he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  The veteran did not respond.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that it was proper for the Board to dismiss 
the appeal of a veteran who did not file a timely substantive 
appeal and did not request prior to the expiration of the 
time limit for such filing an extension of time within which 
to file a substantive appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Court opined that the Secretary was 
correct in arguing that the "formality" of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme which requires the filing of 
both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the issues of entitlement to 
service connection for a right shoulder disorder, a left ring 
finger disorder, a skin rash, and a low back disorder, a 
substantive appeal containing allegations of error of fact or 
law as to such issues was not filed in a timely manner.  The 
appellant was so informed and given 60 days to present 
argument or request a hearing but did not respond.  The Board 
finds that no adequate substantive appeal has been timely 
filed with respect to those issues.  Accordingly, the Board 
lacks jurisdiction regarding the aforesaid issues.  The 
claims with respect to those issues are dismissed.


ORDER

The appeal of the denial of service connection for a right 
shoulder disorder, a left ring finger disorder, a skin rash, 
and a back disorder is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

